Title: From Abigail Smith Adams to Thomas Baker Johnson, 9 November 1815
From: Adams, Abigail Smith
To: Johnson, Thomas Baker


				
					my Dear Sir
					Quincy Nov’br 9th 1815
				
				I received your Letter, bearing date july 1815 you must excuse me for not nameing the day of the month not having the Letter to refer to. writing to your Sister Adams a day or two after receiving it, I could not refrain making her a sharer in the pleasure which the contents of the Letter afforded me, and I inclosed the Letter to her.Since I received yours I have received two Letters from her, one dated in july, and the last, the 6th of August in which she makes mention of you, in the tenderest manner, expressing her anxiety for your Health. She writes in better Spirits than she has usually experienced. they have taken a House ready furnished for the Summer about 8 miles from the city, at a place calld Ealing, where they enjoy more ease from care, and more freedom for the children than they could in the city. they have the priviledge too of a School for John and Charles—as it happend by chance, the House where they reside is calld Boston House, a Name given it, was by the proprietor of it in honour of his Kinsman, Lord Boston. Mr Adams is obliged to keep Rooms in Charles Street Westminster, Londen, in order to accomodate his Countrymen. there is an Act of Parliment, under which no foreigner is permitted to come to England, or reside there, or depart from there, without a licence from the alien office, and he must be provided with a Passport from the Minister of his Nation residing there. neither will they allow any foreigner of what ever Nation, to embark for the united States at a British port, without a passport from the Minister of his Nation endorsed by mr Adams as Minister. he writes me that So constant and numerous have these applications been, together with distressd American Seamen calling for releif, that he has not had a leisure moment Since his first arrival in England, as Congress do not allow a private Secretary, and no Secretary of Legation had then been appointed; he had to perform all these duties himself. I have been thus particular, feeling that you take an interest in whatever concerns your absent Friendsyour many and constant acts of kindness to various members of your Family, are not wholy unknown to me, nor unacknowledgd by them. your dear Mother used frequently to make mention of them, and your widowd Sister acknowledges your Brotherly kindness to her with the warmest gratitude.and how much greater must be your pleasure when you reflect upon these acts of benevolence, than if you had expended your property, in dissipation and folly.Blessed are the Mercifull, for they shall find mercy. the American Historian will do, I most ardently hope justice, to the valour and Heroic deeds of all parties, and Nations, who united in defence of New orleans—From Great Britain, we cannot expect either candour, truth or Justice. if what Cobbet writs is true, for he tells us that in the village where he resides, not a person belonging to it, but what  fully beleives, that the British gave the Yankees a heavy drubing, and this is the opinion of the common people throughout the Kingdom, who are kept in ignorance of the truth—What shall I say of France? in the laconic words of your Sister—that she has got Louis the 18th!!and what shall we Say of the Allies? That in possessing power, they forget Right. what a lesson for America—the only Land of freedom left upon the Globe. what a call upon her, for union, for strength to hold fast that anchor of safety. all Nations will envy us, and Strive to divide us—the only means by which we can ever be subdued, or conquerd.May Heaven in mercy, avert so great calamityI have written to your sister Smith, and informd her of Your wish to hear from her. She has been in much affliction since her arrival in America; having lost her little daughter: my first Great Grandchild—Since that event, I have had two others, one a daughter of my Son Charles married to a Name Sake of yours, a mr Johnstone, of utica in the State of Nyork. She presented me with a Great Grandson  this Month, whom she has named for her Grandfather John Adams, and upon his entrance into his 80th year, my dear Caroline De Wint, the only daughter of my beloved mrs Smith, was delived of a daughter upon the 30 of october, and this too happend to be its Fathers Birth day also, so you see the race is not like to be extinct—I have written to you as I consider You, a member of our Family, whom I Love for his virtues, and respect for the benevolence of his character—If you see any of mr C Harrods family, present my Regards to them, and tell them their Brothers Family in Quincy are well. Let me hear often from you—and I will in return give you all the intelligence which from time to time I receive from your Friends abroadwith Sincere Regard I Subscribe / Your Friend
				
					A Adams
				
				
			